Citation Nr: 1739268	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-46 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar of the left cheek (a cyst excision scar).

2.  Entitlement to a compensable evaluation for a scar of the right upper chest (a cyst excision scar) prior to July 25, 2012, and in excess of 10 percent thereafter.

3.  Entitlement to an evaluation in excess of 40 percent for prostatitis.

4.  Entitlement to a compensable evaluation for scars of the right shin.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1982, and from September 1982 to July 2008. 

This appeal comes before the Board of Veterans' Appeals (Board), from a rating decision of October 2008 from the VARO.  In that decision, the RO granted service connection for the four disabilities listed on the front page of this action and assigned disability ratings.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held in October 2011.  

The claims were before the Board previously and were remanded most recently in December 2016.  The scar claims were noted to be subject to a stay which has since been lifted.  Also, the Board noted that the Veteran had potentially been attempting to withdraw claims 1 and 2, but the Board now concludes that he is not withdrawing these claims.  

In March 2017, the RO increased the rating for prostatitis from 20 to 40 percent for the entire period relevant to the appeal.  Also, the RO granted a 10 percent rating for the Veteran's painful right upper chest scar effective July 25, 2012, but otherwise continued to deny the claim.

As sufficient efforts were made to obtain the noted medical records and the requested medical examination was obtained, the Board finds the December 2016 remand directives have been substantially complied with, and the matter again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's scar of the left cheek (a cyst excision scar) is superficial and well-healed; it is not painful, adherent or functionally limiting, measures .5 x .5 cm. and does not demonstrate any characteristic of disfigurement.

2.  During the entire period on appeal, the Veteran's scar of the right upper chest (cyst excision scar) is superficial and has been manifested by not more than pain and soreness; it is faint and well-healed, not disfiguring or functionally limiting and measures 4 cm linear with a total area of 1.5 cm.

3.  The Veteran's prostatitis results in not more than a daytime voiding interval of less than 1 hour; it has not resulted in urinary tract infection and does not require the use of appliance or wearing of absorbent materials which must be changed more than four times per day.  

4.  The Veteran's scars of the right shin are superficial, faint and well-healed; they are not painful, adherent, disfiguring or functionally limiting and have a total area measurement of 3 cm.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a scar of the left cheek (a cyst excision scar) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.10, 4.118, Diagnostic Code 7800 (2008 and 2016).

2.  The criteria for a 10 percent rating for scar of the right upper chest (cyst excision scar) have been met prior to July 25, 2012; the criteria for a rating in excess of 10 percent have not been met at any time relevant to the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.10, 4.118, Diagnostic Code 7804 (2008 and 2016).

3.  The criteria for a disability rating in excess of 40 percent for prostatitis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7527 (2016).

4.  The criteria for a compensable rating for scars of the right shin have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.10, 4.118, Diagnostic Code 7805 (2008 and 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has fulfilled its duties to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  VA is not required to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the rating assigned in a grant of service connection.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to such downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation or evidence of any prejudicial notice errors in this case.  Moreover, the Veteran was afforded multiple VA examinations, and relevant medical records were obtained.  Neither the Veteran nor his representative has identified any additional outstanding evidence which could be obtained to substantiate the claims, and the Board is unaware of any such evidence. 

The actions of the VLJ at the Board hearing supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

II.  Increased Rating

      A.  Applicable Laws

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6  (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection was granted for these disabilities in the October 7, 2008, rating decision on appeal based on a March 2008 claim, filed prior to his July 2008 discharge from service.  

	B.  Scars

The Veteran's scars are evaluated pursuant to the criteria set out in 38 C.F.R. § 4.118, Diagnostic Code 7800-7805.  38 C.F.R. § 4.118 (2008 and 2016).  

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008). 

In this case, the Veteran filed his claim prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  As such, the pending claims currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008. 

DC 7801 governs the evaluation of scars other than on the head, face, or neck, that are deep or that cause limited motion.  A 10 percent disability evaluation is for assignment for an area or areas exceeding 6 square inches.  A 20 percent disability evaluation is contemplated for an area or areas exceeding 12 square inches. 

Under DC 7802, a 10 percent disability evaluation is assigned for scars other than on the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches or greater.  A 10 percent disability evaluation represents the maximum schedular rating available under DC 7802. 

Under Diagnostic Code 7803, a 10 percent evaluation is warranted for superficial, unstable scars.  Likewise, a 10 percent evaluation is also warranted under DC 7804, for superficial scars that are painful on examination.  

Under DC 7805, scars are to be rated on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7801-7805 (2008).  

DC 7800 evaluated impairment from disfigurement of the head, face, or neck.  Pursuant to the criteria for rating skin disabilities effective prior to October 23, 2008, scars of the head, face, or neck warrant a 10 percent rating if they have one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008). 

A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheek, lips), or; with two or three characteristics of disfigurement.  Id. 

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheek, lips), or; with four or five characteristics of disfigurement.  Id. 

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheek, lips), or; with six of more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118  are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

1.  Chest Scar

The Veteran states that, since the cyst excision in service, his chest scar has been painful and sore.  See Board hearing transcript pp. 7-8.  The undersigned notes that his testimony is not inconsistent with the record and judges it credible.  Accordingly, a 10 percent rating is warranted under DC 7804 for the entire period on appeal, including the period prior to July 25, 2012, for the superficial chest scar that is painful.  

However, the record does not demonstrate that the chest scar is productive of any functional limitation, is deep or exceeds even 6 square inches.  VA examinations dated from April 2008 through the present show the scar has been described in minimal terms, noted as "very, very faint hypopigmented" and very difficult to measure because it is so faint.  It measures 4 cm linear and is superficial with a total area of 1.5 cm.  

VA and private treatment record reflect treatment for a service-connected dermatitis to include various topical creams and sprays as well as oral prednisone.  Medication for the service-connected scars at issue in this decision that could be deemed systemic therapy such as corticosteroids or other immunosuppressive drugs is not shown.  Treatment for the scars on appeal has been virtually non-existent.

Applying the appropriate diagnostic codes to the facts in this case, the objective assessment of the Veteran's present impairment from chest scar does not suggest that he has sufficient symptoms so as to a warrant an evaluation in excess of 10 percent.  Accordingly, a rating in excess of 10 percent is denied.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's condition.  The preponderance of the evidence does not show that a higher rating is warranted, nor that a staged rating is appropriate.

2.  Left Cheek Scar

The Veteran had a left cheek cyst removed in February 2008 prior to discharge from service.  He testified before the undersigned that his cheek scar is not painful.  See hearing transcript p.9.  The record reflects that this scar has been relatively minimal, not painful, stable and well-healed, superficial and non-functionally limiting.  

Consistent with the Veteran's testimony, VA examinations dated from April 2008 through the present show that the cheek scar is level, without tenderness disfigurement, ulceration, adherence instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture inflammation or edema.  Examination for the skin in February 2011 did not list the cheek scar though the other faint small scars were noted.  While an April 2008 measurement was recorded as 2 cm by .1 cm, this measurement is unreliable as the description of the cheek scar is same finding, verbatim, for the chest scar measured at the same time.  A July 2012 examination reveals the left cheek scar measured .5 cm x .5 cm.  It has not been considered to demonstrate gross distortion or asymmetry of facial features or visible or palpable tissue loss.  

Applying the appropriate diagnostic codes to the facts in this case, the objective assessment of the Veteran's present impairment from the left cheek scar does not suggest that he has sufficient symptoms so as to a warrant a compensable evaluation.  The scar is minimal and superficial, it does not demonstrate one characteristic of disfigurement, nor is there pain or functional limitation.  Accordingly, an increased evaluation is denied.  

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's condition.  The preponderance of the evidence does not show that a compensable rating is warranted, nor that a staged rating is appropriate.

3.  Right Shin Scars

The Veteran's right shin scars are rated noncompensable under DC 7805.  He testified before the undersigned that service-connected dermatitis in that area comes and goes and leaves these scars.  See hearing transcript p.10-12.  The record reflects that this scarring has been relatively minimal, stable and well-healed, non-painful, superficial, non-disfiguring and non-functionally limiting.  

Consistent with the Veteran's testimony, VA examinations dated from April 2008 through the present show there are several right shin scars are level, measuring about .5 cm by .5 cm each, with hyperpigmentation.  There is no tenderness disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture.  The scars were described as "very, very small hypopigmented" in 2011 and very difficult to measure because they are so faint.  The total area has been estimated as 3 cm.  

Applying the appropriate diagnostic codes to the facts in this case, the objective assessment of the Veteran's present impairment from the right shin scars does not suggest that he has sufficient symptoms so as to a warrant a compensable evaluation.  Accordingly, an increased evaluation is denied.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's condition.  The preponderance of the evidence does not show that a compensable rating is warranted, nor that a staged rating is appropriate

	C.  Prostatitis

The Veteran is currently rated under Diagnostic Code 7527, which instructs that the Veteran's prostatitis should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527.  As an initial matter, the Board notes that the medical evidence of record is absent for any treatment for urinary tract infection.  Rather, the evidence demonstrates that the Veteran's disability manifests primarily as a voiding dysfunction with some signs of obstructed voiding.  Accordingly, the Board will address the Veteran's symptomatology in accordance with the voiding dysfunction criteria.  

Voiding dysfunction may be rated based on urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  He already exceeds the highest rating for obstructed voiding (30 percent).  With respect to urine leakage, a 60 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  

The Veteran testified that he is bothered by urinary frequency at work and has to go to the bathroom to urinate four to five times during a work day.  He stated that he has been prescribed pads or absorbent materials but has not bought or used them as of yet.  See Transcript pp. 4-5.  

VA examinations dated from April 2008 to the present confirm that the Veteran does not use an appliance or absorbent materials for his voiding dysfunction.  His daytime voiding interval has been reported as less than one hour and he wakes three to four times per night to void.  

The report of VA genitourinary examination in January 2017 reflects that chronic prostatitis and benign prostate hypertrophy (BPH) is the cause of the voiding dysfunction.  The examining physician examined the record and noted that two transurethral microwave procedures had been performed and a transurethral resection of the prostate (TURP) has been considered but not done.  The Veteran reported mild occasional incontinence, which does not require pads, as well as frequency.  The voiding dysfunction caused signs or symptoms of obstructed voiding of hesitancy, slow stream, weak stream and decreased force of stream.  He takes Flomax Cialis and is treated with antibiotics (Cipro) as needed for chronic prostatitis.  There are no other manifestations of prostatitis, and there is no renal dysfunction.  

VA and private treatment records are consistent with the examination findings and testimony.  

Neither the medical evidence of record, nor the Veteran's statements in support of his claim indicates that he requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115a, 4.115b, DC 7527.  Parenthetically, no impairment of renal function has been indicated in the record.  Therefore, a higher, 60 percent rating is not warranted for prostatitis.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's condition.  The preponderance of the evidence does not show that a higher rating is warranted, nor that a staged rating is appropriate.



ORDER

A compensable evaluation for a scar of the left cheek (a cyst excision scar) is denied.

A 10 percent evaluation is granted for scar of the right upper chest (a cyst excision scar) prior to July 25, 2012; a rating in excess of 10 percent is denied at all times relevant to the claim.

An evaluation in excess of 40 percent for prostatitis is denied.

A compensable evaluation for scars of the right shin is denied.





______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


